Martin, J.
The defendant, sued as endorser of a promissory note, is appellant from a judgment against him. His counsel has contended that the protest was not timely made, and this is the *121only question upon which the parties have placed the case before us.
McHenry, for the plaintiffs.
1t A date is not necessary to the validity of a note. An impossible date, as the 31 September, is no date. A note, not dated, must be considered as bearing date from the day on which it was really made or delivered. Goddard’s case, 2 Coke’s Rep. 5. Lansing v. Ten Eyck, 2 Johns. 203. Armitt v. Breame, 2 Lord Raymond, 1079; Chitty on Bills, 59.-2. In computing the maturity of bills or notes, calendar not lunar months must be reckoned. A note drawn on the 30th of September, at six' months, must be protested on the 3d of April, follow*-ing. See Civ. Code, art. 2055. Chitty on Bills, 169, 267. Lef-jingwell, &c. v. White, Johnson’s Cases, 100. Putnam et al. v, Sullivan et al., 4 Mass., 53. Williams v. Matthews, 3 Cowen, 252.
L W. Smith, for the appellant.
1. Anote bearing an impossi* ble date has no date ; and in such a case the party suing on it must prove when it was put in circulation, and the record contains no such evidence. 2. The note was not protested on the' proper day. There is no day in the year on which a note can be drawn payable in six months, so that the last day of grace shall fall on the third of April. If drawn on the first of October, it will fall due on the first and fourth of April. If drawn on the 30th September, it will become due ori the 30th March and 2d April. 2 Pardessus, Cours de Droit Commercial, part 2, tit. 1, ch. 1, § 1, p. 66. Armand Dalloz, Dictionnaire de Jurisprudence, title, Effets de Commerce, § 337. 6 Dalloz, Recueil Alphabetique, p. 623, 626-9, title, Effets de Commerce. Sire}r, Jurisprudence de la Cour de Cassation, year 1817, part 1, p. 382,3. Ib. year 1818, part 1, p. 187-9. Ib. year 1819, part 1, p. 237, 8. 3 Favard de Lan-glade, page 266, 7. Nougier, Des Lettresde Change, No. 25, p, 22. 2 Horson, Questions, p. 29-47. Rogron, Code de Commerce, p. 131. 4 Petersdorff’s Abridgment, p. 425, and notes, Kyd on Bills, p. 5. Foster on Bills of Exchange, ch, 7, p, 33 to 31.
The note bears date the 31st of September, 1839, and was payable six months after date. It was protested on the 3d of April, 1840.
*122Mae/tiN, J. The counsel for the appellees bas contended that the question was correctly solved, under a provision of the Code of Louisiana, art. 2055, which is in the following words : “ Where the term referred to by the contract, consists of one or more months, the parties, if they have not made any other explanation, shall be deemed to have meant months, in the order in which they stand in the calendar, after the date of the obligation, and with the number of days such months respectively have.” He has urged that there being no such day in the calendar as the 31st of September, we must consider the word, 31st, as not having been written, and the note as bearing date in the month of September generally ; and that we must adopt the conclusion most favorable to the defendant, to wit, that the note was made on the last day of the month. Indubiis, semper quod minimum est sequimur. In cases of doubt, the conclusion must be in-Javorem solutionis — the obligation must be taken in the sense the least onerous to the obligor. Assuming then that the note bears date the last day of September, and it being payable six months after date, the counsel has contended that the drawer was entitled to the following six calendar months ; that the note did not become payable until the last day of these months, to wit, the 31st of March ; and that the 3d of April was the last of the days of grace, on which the protest should have been made, and on which it was made accordingly.
The counsel for the appellant has contended that all commercial questions were not intended to be regulated by the Code of Louisiana. That the legislature intended to prepare a Code of Commerce, which should contain the principles according to which such questions should be solved. That they appointed juriscon-sults who prepared such a Code ; and that we have it in print, though it has never received the sanction of the legislature. The Superior Court of the late territory of Orleans, very early held that although the laws of Spain were not abrogated by the taking possession of the country by the United States, yet that, from that event, the commercial law of the nation became the commercial law of New Orleans ; and this court has frequently recognized the correctness of these early decisions, principally in cases of bills of exchange, promissory notes, and insurances.
Accordingly, it is urged, that the holders of the note cannot re*123cover, as the protest was not made in due time ; and that it should have been made on the 2d day of April. The counsel for the appellant relies on Kyd on Bills, p. 5. Petersdorff’s Abridgment, vol. 4, p. 425, and Foster on Bills of Exchange, chap. 7, p. 33. He introduced the officers of most of the banks in this city, and a number of notaries, all of whom joined in deposing that a note like that under consideration, bearing date the 30th of September, and payable six months after date, ought to be protested on the 2d of April following ; and that this has been the universal practice of all the banks in this city, from the establishment of these monetary institutions. Such too, is the practice in France. Dalloz, Jurisprudence Genérale, vol. 6, sec. 4, in the title Effets de Commerce, lays down the general principle thus : The computation of bills or notes drawn one or more months from date is made according to the Gregorian calendar, that is to say, from the day of the month it bears date, to the corresponding day of the month of its maturity, without any attention to long and short months. For instance, a note drawn on the 28th, 29th, 30th or 31st of January, and due a month from date, will be due on the 28th ofFebruary, if the year be not bissextile, because the month of February has no other corresponding day ; those drawn on the 28th or 29th of February and due one month from date, will be due on the 28th or 29th of March, because the corresponding days are found in the month of March. A bill drawn the 31st of March, and due one month from date, will be due on the 30th of April; and, on the other hand, one drawn on the 30th of April will be payable on the 30th of May, and not the 31st.
This mode of calculation facilitates greatly the ascertaining of the day of the protest, and the computation of interest. It is extremely simple. The mode pointed out in the Code of Louisiana, would perhaps be without objection, if notes were always drawn on the last day of the month, for then they would always become due on the same day-of the month of the maturity ; but if a note were, e.g., dated the 16th day of January, and payable one month after date, that month would not be a calendar month, but be composed of two halves of calendar months, to wit, the fifteen remaining days in January constituting one half of that month, and the first fourteen days of the next, so that it would become due in *12429 days, to wit, on tbe 14th of February. The computation contended for by the appellant, is the only one which affords a general rule without any exceptions. It is moreover recommended by universal practice in this city, and I believe throughout the United States. We understand that the case has been placed before us, on authorities which were not laid before the first judge.
Á majority of the court concurring in this opinion, it is, therefore, ordered, that the judgment of the lower court be reversed, and that there be judgment for the defendant, with costs in both courts.
MoRphy, J. I have read the opinion prepared by Judge Martin, and entirely concur in it. There is no subject on which a uniform rule is more desirable, than on the one under consideration. The mode of computation adopted appears to be almost universally pursued throughout the commercial world. It is less liable than any other to error and uncertainty. This, in addition to the reasons assigned in the opinion just delivered, should, in my opinion, entitle it to a preference.